ORDER

On June 13, 1994 the court ordered that the license of Challoner Morse McBride to practice law in Wisconsin be revoked as discipline for professional misconduct and stayed the revocation pending disposition of the appeal of Ms. McBride's felony convictions and until further order of the court. Disciplinary Pro*142ceedings Against McBride, 184 Wis. 2d 604, 516 N.W.2d 421 (1994). The court is informed that on September 7, 1994 the Court of Appeals affirmed Ms. McBride's convictions.
It Is Ordered that the stay of the revocation of the license of Challoner Morse McBride to practice law in Wisconsin is vacated and the revocation shall commence the date of service of this order.
Marilyn L. Graves Clerk of Supreme Court